10/15/2021
            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                               Case Number: OP 21-0395
                                         OP 21-0395

                                                                                LL`
L.B. individually and on behalf of D.B., a Minor,
                                                                          OCT 1 5 2021
             Plaintiff and Appellant,                                   Bowen Greenwood
                                                                      Clerk of Suprerne Coun
                                                                         State of

      v.
                                                                    ORDER
UNITED STATES OF AMERICA; BUREAU OF
INDIAN AFFAIRS; DANA BULLCOMING,
agent of the Bureau of Indian Affairs sued in his
individual capacity,

            Defendants and Appellees.



       Sandra Park of New York City, N.Y., has petitioned for permission to appear pro hac
vice before this Court in the above-entitled cause.
       Having reviewed the application and having determined that, as required by our
Rules for Admission to the Bar of Montana, Petitioner is currently in good standing
with another state jurisdiction in which Petitioner is adrnitted to the practice of law,
Montana counsel listed in the application is in good standing with the State Bar of
Montana, and this is the first appearance of Petitioner and the fourteenth appearance of
Petitioner's firm under the pro hac vice rules, with good cause showing under Rule VI(C),
       IT IS HEREBY ORDERED that the application of Sandra Park to appear pro hac vice in
the above-entitled cause is GRANTED.
      The Clerk is directed to provide copies of this order to Sandra Park, to all counsel of
record in this appeal, and to the State Bar of Montana.
      DATED this) S       -Way of October, 2021.

                                                   For the Court,




                                                                Chief Justice